Citation Nr: 0203081	
Decision Date: 04/05/02    Archive Date: 04/11/02	

DOCKET NO.  00-21 526	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Sioux 
Falls, South Dakota


THE ISSUE

Entitlement to service connection for fibromyalgia to include 
as a manifestation of an undiagnosed illness.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

The veteran and his wife

ATTORNEY FOR THE BOARD

R. L. Shaw, Counsel


INTRODUCTION

The veteran had active military service from July 1973 to 
June 1974, from October 1979 to July 1981 and from November 
1990 to July 1991.  He served in the Southwest Asia Theater 
of Operations from January 6, 1991, through June 30, 1991.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from rating decisions of February 1998 and July 
1999 by the Sioux Falls, South Dakota, Regional Office (RO) 
of the Department of Veterans Affairs (VA).  By the February 
1998 decision, the RO denied service connection for "pain in 
hands, wrists, leg joints, muscles and tendons due to an 
undiagnosed illness (diagnosed as fibromyalgia)" and for 
several other disorders.  The RO confirmed and continued this 
determination in November 1998 with chronic fatigue listed as 
an additional symptom.  By the July 1999 rating decision, the 
RO denied service connection for fibromyalgia on the basis 
that the disorder was not incurred in service.  The veteran 
testified at a hearing at the RO in August 1999 in connection 
with his appeal of these determinations.  

The issue on appeal certified by the RO as entitlement to 
service connection for fibromyalgia reflects consideration of 
the issue under multiple theories, including direct service 
incurrence, secondary service connection under 38 C.F.R. 
§ 3.310(a), and as an undiagnosed illness within the meaning 
of the Persian Gulf War Veterans Act (Title I of the Veterans 
Benefits Improvements Act of 1994, Public Law 103-446), all 
of which have been fully adjudicated and addressed in either 
the statement of the case or the supplemental statement of 
the case, or both.  Since different legal criteria apply, the 
Board will address the question of entitlement to service 
connection for fibromyalgia as a diagnosed illness and as an 
undiagnosed illness. 

During the pendency of the appeal there has been a 
significant change in the law with regard to the criteria for 
establishing entitlement to service connection for 
disabilities for Persian Gulf War veterans with certain 
chronic disabilities.  Effective March 1, 2002, the Veterans 
Education and Benefits Expansion Act of 2001, Public Law 107-
103, liberalizes the criteria for establishing service 
connection for various disorders, including fibromyalgia.  
The revised provisions of the law are applicable to the 
present claim for the period since March 1, 2002, but not 
earlier.  See 38 U.S.C.A. § 5110(g); 38 C.F.R. § 3.114 
(2001); see also Karnas v. Derwinski, 1 Vet. App. 308 (1991).  
The Board will therefore proceed to consider the claim under 
the new law for the period since March 1, 2002.  In view of 
the determination made by the Board on that issue herein, the 
question of whether the veteran is entitled to service 
connection for fibromyalgia under the provisions of law 
pertaining to direct or secondary service connection is moot 
as to that period.  For the period before March 1, 2002, the 
veteran's entitlement to service connection will be 
considered under the provisions of law relating to 
undiagnosed illnesses in effect before that date, see Public 
Law 103-446, and its implementing regulation (see 38 U.S.C.A. 
§ 1117 and 38 C.F.R. § 3.317), and the provisions of law 
pertaining to direct and secondary service connection.  


FINDINGS OF FACT

1.  The medical evidence of record establishes that the 
veteran has a medically unexplained chronic multisymptom 
illness diagnosed as fibromyalgia.  

2.  The fibromyalgia was first documented several years after 
separation from the veteran's last period of active military 
service.

3.  During the period before March 1, 2002, the veteran's 
fibromyalgia was manifested by symptoms attributed by 
physicians to a known diagnosis rather than to an undiagnosed 
illness.  

4.  During the period before March 1, 2002, the competent 
medical evidence of record did not demonstrate a medical 
nexus between the post service fibromyalgia and military 
service.  


5.  During the period before March 1, 2002, the competent 
medical evidence of record did not demonstrate a medical 
nexus between the post service fibromyalgia and the veteran's 
service-connected "nerve compression, cervical roots with 
cervical muscular spasm and radicular symptoms in the right 
trapezius, right shoulder and right arm," rated 20 percent 
disabling.  


CONCLUSIONS OF LAW

1.  Under the law in effect since March 1, 2002, a medically 
unexplained chronic multisymptom illness diagnosed as 
fibromyalgia may be presumed to have been incurred in 
service.  Veterans Education and Benefits Expansion Act of 
2001, Public Law 107-103, § 202 (to be codified at 
38 U.S.C.A. §§ 1117).  

2.  Under the law in effect before March 1, 2002, 
fibromyalgia as a diagnosed illness or as a manifestation of 
undiagnosed illness was not incurred in or aggravated by 
service.  38 U.S.C.A. § 1117 (West Supp. 2001); 38 C.F.R. 
§ 3.317 (2001).

3.  During the period before March 1, 2002, fibromyalgia was 
not proximately due to or the result of a service-connected 
disability.  38 U.S.C.A. §§ 5107, 7104 (West 1991& Supp. 
2001); 38 C.F.R. § 3.310(a) (2001).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

Medical records from the veteran's first period of active 
service show that in August 1973 the veteran was seen for 
complaints of left leg pain.  A clinical impression of shin 
splints was recorded.  On examination for separation the 
veteran reported a history of lameness due to a sore ankle 
associated with cold weather.  Examination was negative.  
Records from the second period of active service show that in 
January 1980 the veteran was seen for right knee pain of one 
month's duration which was attributed to chondromalacia.  On 
a replacement examination later in January 1980, the veteran 
reported right knee pain and occasional back pain.  
Examination was negative.  In June 1981 the veteran reported 
to sick call with a complaint of soreness of the lateral 
aspect of the right foot.  He was instructed to soak the foot 
and massage it in the evening.  On examination for separation 
the veteran complained of right knee pain and right distal 
foot pain for which he denied trauma.  Examination was 
negative.  No reference to fibromyalgia is found in the 
records from either of these periods of service.

The veteran filed an application for VA disability 
compensation in July 1982, claiming service connection for 
both feet and for arthritis of the right knee.  The veteran 
underwent a VA examination in November 1982 in connection 
with that claim.  His complaints included pain in the feet 
and right knee.  X-rays of the right tibia, right fibula, 
both feet and both ankles were negative except for an 
osteochondroma on the lateral aspect of the left tibia.  A 
diagnosis of mild arthritis of the knees and feet was 
recorded.  

Medical records associated with subsequent Reserve service 
show that in December 1990 the veteran was seen for left 
wrist pain of 2 1/2 days' duration which occurred when he 
applied pressure on his hands.  He denied direct or indirect 
trauma.  Examination was normal.  

Records from the period of service during the Persian Gulf 
conflict show that in July 1991 the veteran was referred for 
orthopedic consultation as a result of complaints of neck and 
shoulder pain which had been exacerbated by "long hours and 
dirt roads--manual labor and falling off a truck."  The 
clinical assessment was neck pain secondary to job.  X-rays 
were negative.  On examination the veteran complained of 
right shoulder pain of 2 to 3 months' duration.  No 
complaints or findings referring to fibromyalgia were 
reported.

The veteran filed a claim for VA compensation in August 1991 
for disability of the right shoulder.  By a rating decision 
of February  1992, service connection was granted for 
compression of the cervical nerve roots with muscle spasm and 
radicular symptoms involving the right trapezius, shoulder 
and arm.  A 10 percent rating was assigned from July 1991.

A VA neurological examination was performed in March 1997 in 
connection with a claim for an increased rating for the back 
disability received the previous month.  The veteran had 
numerous somatic complaints relating to his spine and joints.  
He complained of soreness over the right shoulder with 
radiation of the pain down both arms, with pain, swelling and 
paresthesias in the hands.  He stated that he had pain and 
stiffness of the joints of the hands, worse in damp weather, 
as well as pain across the low back radiating down the right 
leg.  His knees bothered him and his symptoms were 
exacerbated by overuse.  He complained of pain and stiffness 
with prolonged inactivity.  General examination was 
unremarkable.  Examination of the joints revealed no redness, 
warmth or swelling.  There were multiple tender points over 
the back of the neck, spine, shoulder and pelvic girdles.  
Muscle strength was normal.  The pertinent diagnosis was 
fibromyalgia syndrome.  The examiner commented that although 
the veteran did have mild degenerative arthritis of the 
cervical spine, he believed that the majority of the 
veteran's symptoms were due to fibromyalgia, for which he had 
the classic symptoms and physical findings.  

By a rating decision of May 1997, the rating for the service-
connected cervical spine disability was raised from 
10 percent to 20 percent effective in February 1997.  

In August 1997 the veteran filed a claim for service 
connection for fibromyalgia.  In October 1997, the RO 
obtained VA outpatient treatment records dated in August and 
September 1997.  In the August 1997 record it was reported 
that the veteran was seen in follow-up for multiple joint and 
muscle aches and pains which were worse on the right side 
than on the left.  He had discontinued all medications, 
including anti-inflammatories, because of the side effects.  
He had been given a diagnosis of fibromyalgia in the past, 
though the physician also thought he might have some other 
more somatoform pain with anxiety.  The veteran was referred 
for a rheumatology work-up, where it was reported that the 
veteran had complained of having had migratory pain since 
1991 involving the knees, neck, back and occasionally the 
ankles, often with specific tender points.  On examination 
the veteran had all the classic tender points consistent with 
fibromyalgia.  There was no physical examination or 
laboratory evidence of a systemic inflammatory condition.  
The examiner agreed with the diagnosis of fibromyalgia.  

The veteran was seen in March 1997 by a VA physician, K. D. 
Whittle, M.D., who stated that a generalized chronic pain 
syndrome present since the veteran's return from the Persian 
Gulf in 1991 had been gradually progressive.  Noting that a 
diagnosis of fibromyalgia did not qualify as a Persian Gulf-
related illness, he expressed the opinion that VA regulations 
shown to him by the veteran indicated that symptoms without a 
definite diagnosis qualified for service connection.  The 
clinical assessment was chronic generalized pain syndrome 
with fatigue and sleep disturbance.  The report contains the 
following language:  

In terms of his disability rating, there 
should be no clear distinction between 
the term fibromyalgia syndrome and 
chronic generalized pain syndrome.  Both 
are terms used to describe a symptom 
complex for which a definite etiology has 
not been found.  

A statement dated in February 1999 was received from the 
veteran's wife, who stated that the veteran had returned from 
the Persian Gulf depressed, restless, fatigued, and beset 
with pain in various joints.  She described various 
activities that were impaired by the veteran's symptoms.

In August 1999 the RO obtained copies of additional VA 
outpatient treatment records dated since February 1998, 
during which period the veteran was seen regularly by a 
psychiatrist and a physiatrist.  On examination the range of 
motion in all major joints was within functional limits.  The 
veteran had a multitude of tender points involving the knees, 
greater trochanters, elbows, multiple areas of the cervical 
and gluteal regions, and in the midthoracic region and upper 
costochondral spaces.  On subsequent visits he complained 
that the problems were getting worse.  

The veteran and his wife testified at a hearing at the RO in 
August 1999.  He described his duty as a truckdriver during 
his Persian Gulf service, stating that it involved long 
drives through the desert over rough surfaces, causing muscle 
pains from hanging onto the door of the truck.  He stated 
that he had had to hold his knees while driving to hold the 
foot-feed down.  He claimed that he had complained of pain in 
the cervical area, shoulder, hands, and wrists, but that the 
doctors did not listen and one doctor told him it was all in 
his head.  He related that his truck did not carry chemical 
detection devices so he had no idea what he was exposed to 
out in the desert.  He related that after service, Dr. 
Whittle had been the first doctor to come up with the 
diagnosis of fibromyalgia and that a Dr. McNaughton had told 
him that there were about 150 different causes for the 
condition.  He asserted that fibromyalgia was a name that 
doctors used when they did not know what else to call the 
symptoms, claiming that two physicians had refused to put 
this on paper because such a statement would not have enough 
clout.  When asked whether he could go back to Dr. Whittle to 
get a statement as to whether it was at least as likely as 
not that his first symptoms in service were now diagnosed as 
fibromyalgia, the veteran stated that these symptoms were 
"not there" when he came back from service, but have been 
"growing ever since."  He indicated that the major symptoms 
in service involved his spinal injury, shoulders, arms and 
knees.  The veteran interpreted Dr. Whittle's recommendation 
that he apply for additional compensation as an opinion that 
his condition was service connected.  

The veteran underwent a VA examination in September 1999.  He 
told the examiner that while driving trucks in service he had 
hit his head on the roof of the cab while wearing a Kevlar 
helmet, resulting in jolts to his neck, and reported having 
fallen twice while getting into or out of the truck.  He 
described current aching in the hands and fingers, left 
wrist, ankles and knees in damp weather.  Sitting for 
prolonged periods resulted in loss of sensation or numbness 
on the thighs, legs and feet.  The pertinent diagnoses were 
degenerative spondylosis of the cervical spine, mild 
patellofemoral syndrome of the knees and fibromyalgia 
syndrome.  The report contained the following language:  

Fibromyalgia syndrome is as likely as not 
the best working diagnosis at the present 
time since the veteran has most major 
signs and symptoms.  Today's examination 
only documented two pressure points.  
Other examiners have documented multiple 
pressure points.  No endocrine 
abnormalities have been identified.  The 
veteran does not have an inflammatory 
arthropathy.  From veteran's description 
to usual bumps and abrasions, he also 
appears to have a low pain threshold that 
is also frequently found in individuals 
that fall into this fibromyalgia syndrome 
group....  This veteran has no undiagnosed 
illness that this examiner is able to 
identify today.  

The veteran has submitted copies of various additional 
materials in support of his claim, including an article from 
a health-related web site, a report prepared for Congress 
concerning Gulf War veterans' illnesses, and excerpts from 
the Report of the Special Investigation Unit on Gulf War 
Illnesses of the Senate Committee on Veterans' Affairs and a 
VA adjudication directive pertaining to chronic fatigue 
syndrome.

The veteran's file was reviewed by a VA physician in January 
2001 to obtain a medical opinion regarding medical questions 
arising in the claim.  The examiner indicated that he had 
reviewed the chart, including Dr. Whittle's notes, and had 
also checked the web site from which material submitted by 
the veteran had been taken.  He indicated that the site was 
informational in nature and did not apply to any individual 
patient.  He described fibromyalgia as a diagnosis based on 
clinical judgment where there are no specific tests for 
various entities, noting that other diagnoses, such as 
migraine headaches, sero-negative rheumatoid arthritis and 
systemic lupus erythematosus, may be made in the same way.  
He cited the same web site as asserting that the cause of 
fibromyalgia was unknown.  The report contains the following 
conclusions:  

I think this site has answered the 
question; if the cause is unknown it is 
unlikely that one can make a statement 
that a neck injury caused fibromyalgia, 
again if the cause is unknown.  In the 
original article cited at the hearing, 
neck injury is listed as one of the 
entities that can cause or aggravate 
fibromyalgia.  Since the cause is 
unknown, this has to be interpreted that 
it could worsen the entity, not cause it.

Looking through the record, as others 
have also, I fail to see any evidence 
that the individual had the symptom 
complex that would enable one to make a 
diagnosis of fibromyalgia knowing that 
this is a clinical diagnosis.

Thus, it is not likely that his 
fibromyalgia came from his neck disease 
and it is not likely that his 
fibromyalgia occurred while in the 
service.

II.  Preliminary Matter -- the VCAA

In November 2001, during the pendency of this appeal, 
Congress enacted the Veterans Claims Assistance Act of 2000 
(the VCAA).  In general, the VCAA provides that the VA shall 
make reasonable efforts to assist a claimant in obtaining 
evidence necessary to substantiate the claimant's claim for a 
benefit under a law administered by the Secretary of Veterans 
Affairs, unless no reasonable possibility exists that such 
assistance would aid in substantiating the claim.  VCAA, Pub. 
L. No. 106-475, § 3(a), 114 Stat. 2096, 2098 (2000) (codified 
at 38 U.S.C.A. § 5103A).  The VA issued regulations to 
implement the VCAA in August 2001.  See 66 Fed. Reg. 45,620 
(Aug. 29, 2001) (codified at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a)).  

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  Except for 
provisions pertaining to claims to reopen based upon the 
submission of new and material evidence, which are not 
applicable in the instant case, the implementing regulations 
are also effective November 9, 2000.  In this case, 
therefore, the VCAA and its implementing regulations are 
applicable.  See Holliday v. Principi, 14 Vet. App. 280 
(2000) (the Board must make a determination as to the 
applicability of the various provisions of the VCAA to a 
particular claim).  

The VCAA and its implementing regulations essentially provide 
that the VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim but is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  The VCAA also includes new notification 
provisions.  Specifically, the VCAA requires the VA to notify 
the claimant and the claimant's representative, if any, of 
any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, the VA is to 
specifically inform the claimant and the claimant's 
representative of which portion of the evidence is to be 
provided by the claimant and which part the VA will attempt 
to obtain on behalf of the claimant.  

The provisions of the VCAA clearly apply to the present 
appeal.  The Board has considered the issues before it in 
light of the requirements of the VCAA and its implementing 
regulations and finds that the specified notice requirements 
have been satisfied.  The veteran and his representative have 
been furnished a statement of the case and two supplemental 
statements of the case which set forth the law and 
regulations that apply in his case and explain the basis for 
the decision made as to each matter on appeal.  An October 
24, 1997, letter from the RO advised the veteran of the 
evidence necessary to substantiate his claim, including the 
claim based on Persian Gulf service.  

The record further reflects that the RO has fully developed 
the relevant medical evidence.  All available VA treatment 
records have been obtained, and the veteran has undergone 
several VA examinations for the purpose of documenting the 
nature and cause of his current disability and of its 
relationship to service, if any.  The veteran has been 
advised of his right to submit relevant evidence in support 
of his claim.  He has in fact submitted such evidence, and 
this material has been reviewed by both the RO and the Board.  
The veteran and his representative have pointed to no 
additional records which would serve to clarify the medical 
issues involved in the appeal nor has the Board identified 
any from the record.  The veteran exercised his right to 
appear at a hearing by the RO, at which time the hearing 
officer posed numerous questions to elicit facts relevant to 
the issues on appeal.  

Accordingly, the Board is satisfied that the VA has met its 
statutory obligations under the VCAA and that no further VA 
assistance or notification to the veteran is required.

III.  Legal Criteria

The criteria in effect before March 1, 2002.  

Service connection may be established for disability that is 
shown to have been incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110 (wartime), 1131 
(peacetime) (West 1991 & Supp. 2001).  If the disability is 
not shown to have been chronic in service, continuity of 
symptomatology after separation is required to support the 
claim.  38 C.F.R. § 3.303(b) (2001).  VA regulations also 
provide that service connection may be granted for any 
disease diagnosed after discharge when all of the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(2001).  

On November 2, 1994, Congress enacted the "Persian Gulf War 
Veterans' Act " (Title I of the "Veterans' Benefits 
Improvements Act of 1994," Public Law 103-446).  That statute 
added a new section 1117 to Title 38, United States Code, 
authorizing VA to compensate any Persian Gulf veteran 
suffering from a chronic disability resulting from an 
undiagnosed illness or combination of undiagnosed illnesses 
which became manifest either during active duty in the 
Southwest Asia theater of operations during the Persian Gulf 
War, or to a degree of 10 percent or more within a 
presumptive period following service in the Southwest Asian 
theater of operations during the Persian Gulf War.  To 
implement the Act, the VA added a new regulation, 38 C.F.R. 
§ 3.117, which provides as follows:  

(a)(1) Except as provided in paragraph (c) of this 
section, VA shall pay compensation in accordance 
with chapter 11 of title 38, United States Code, 
to a Persian Gulf veteran who exhibits objective 
indications of chronic disability resulting from 
an illness or combination of illnesses manifested 
by one or more signs or symptoms such as those 
listed in paragraph (b) of this section, provided 
that such disability:

(i)  became manifest either 
during active military, naval, 
or air service in the Southwest 
Asia theater of operations 
during the Persian Gulf War, or 
to a degree of 10 percent or 
more not later than December 
31, 2001; and (ii)by history, 
physical examination, and 
laboratory tests cannot be 
attributed to any known 
clinical diagnosis.  

(2)  For purposes of this section, 
"objective indications of chronic 
disability" include both "signs," in the 
medical sense of objective evidence 
perceptible to an examining physician, 
and other, non-medical indicators that 
are capable of independent verification.  

(3)  For purposes of this section, 
disabilities that have existed for 6 
months or more and disabilities that 
exhibit intermittent episodes of 
improvement and worsening over a 6-month 
period will be considered chronic.  The 
6-month period of chronicity will be 
measured from the earliest date on which 
the pertinent evidence establishes that 
the signs or symptoms of the disability 
first became manifest.  

(4)  A chronic disability resulting from 
an undiagnosed illness referred to in 
this section shall be rated using 
evaluation criteria from part 4 of this 
chapter for a disease or injury in which 
the functions affected, anatomical 
localization, or symptomatology are 
similar.  

(5)  A disability referred to in this 
section shall be considered service- 
connected for purposes of all laws of the 
United States.  

(b)  For the purposes of paragraph (a)(1) of this 
section, signs or symptoms which may be 
manifestations of undiagnosed illness include, but 
are not limited to: (1) fatigue (2) signs or 
symptoms involving skin (3) headache (4) muscle 
pain (5) joint pain (6) neurologic signs or 
symptoms (7) neuropsychological signs or symptoms 
(8) signs or symptoms involving the respiratory 
system (upper or lower) (9) sleep disturbances 
(10) gastrointestinal signs or symptoms (11) 
cardiovascular signs or symptoms (12) abnormal 
weight loss (13) menstrual disorders.  

(c)  Compensation shall not be paid under this 
section: (1)  if there is affirmative evidence 
that an undiagnosed illness was not incurred 
during active military, naval, or air service in 
the Southwest Asia theater of operations during 
the Persian Gulf War; or (2)  if there is 
affirmative evidence that an undiagnosed illness 
was caused by a supervening condition or event 
that occurred between the veteran's most recent 
departure from active duty in the Southwest Asia 
theater of operations during the Persian Gulf War 
and the onset of the illness; or (3)  if there is 
affirmative evidence that the illness is the 
result of the veteran's own willful misconduct or 
the abuse of alcohol or drugs.  

(d)  For purposes of this section: (1)  the term 
"Persian Gulf veteran" means a veteran who served 
on active military, naval, or air service in the 
Southwest Asia theater of operations during the 
Persian Gulf War. (2)  the Southwest Asia theater 
of operations includes Iraq, Kuwait, Saudi Arabia, 
the neutral zone between Iraq and Saudi Arabia, 
Bahrain, Qatar, the United Arab Emirates, Oman, 
the Gulf of Aden, the Gulf of Oman, the Persian 
Gulf, the Arabian Sea, the Red Sea, and the 
airspace above these locations.  

38 C.F.R. § 3.317 (2001).  

(Note: As originally constituted, the presumptive period 
established by 38 C.F.R. § 3.317 continued no later than two 
years after the date on which the veteran last performed 
active military, naval, or air service in the Southwest Asia 
theater of operations during the Persian Gulf War.  See 60 
Fed. Reg. 6660 (February 3, 1995).  The period within which 
such disabilities must become manifest to a compensable 
degree to establish entitlement to compensation was later 
extended to December 31, 2001, see 62 Fed. Reg. 23139 (April 
29, 1997), and has recently been further extended to December 
31, 2006.  See 66 Fed. Reg. 56,614, 56,615 (November 9, 2001) 
(to be codified at 38 C.F.R. § 3.317(a)(1)(i)))  

Additional criteria in effect since March 1, 2002.  

Under the revised provisions of 38 U.S.C.A. § 1117 enacted by 
the Veterans Education and Benefits Expansion Act of 2001, 
Public Law 107-103, the Secretary  may pay compensation to a 
Persian Gulf veteran who has a qualifying chronic disability 
that became manifest during service on active duty in the 
Armed Forces in the Southwest Asia Theater of Operations 
during the Persian Gulf war, or, to a degree of 10 percent or 
more during the presumptive period established by the 
Secretary of Veterans Affairs.  For purposes of this section, 
the term "qualifying chronic disability" means a chronic 
disability resulting from any of the following (or any 
combination of any of the following): (A) an undiagnosed 
illness, (B) a medically unexplained chronic multisymptom 
illness (such as chronic fatigue syndrome, fibromyalgia, and 
irritable bowel syndrome) that is defined by a cluster of 
signs or symptoms, (C) any diagnosed illness that the 
Secretary determines by regulation warrants a presumption of 
service connection.  38 U.S.C.A. § 1117(a)(1) as amended by 
§ 202 of HR 1291, PL 107-103.

For purposes of this section, signs or symptoms that may be a 
manifestation of an undiagnosed illness or a chronic 
multisymptom illness include the following:  (1) fatigue, (2) 
unexplained rashes or other dermatological signs or symptoms, 
(3) headache, (4) muscle pain, (5) joint pain, (6) 
neurological signs and symptoms, (7) neuropsychological signs 
or symptoms, (8) signs or symptoms involving the upper or 
lower respiratory system, (9) sleep disturbances.  
38 U.S.C.A. § 1117(g) as amended by § 202 of HR 1291, PL 107-
103).

IV.  Analysis

Entitlement to service connection for fibromyalgia as an 
undiagnosed illness under additional criteria in effect since 
March 1, 2002.  

The disability for which service connection is claimed 
consists of multiple joint pains involving the neck, right 
shoulder, back, hips, upper extremities and lower extremities 
plus complaints of chronic fatigue which the veteran claims 
to have developed following his period of service in the 
Persian Gulf.  The cervical area, right shoulder, right 
trapezius and right arm are not at issue in the present 
appeal inasmuch as pain involving those areas is already 
included in the 20 percent rating assigned for cervical nerve 
root compression.  Service connection has been separately 
denied for other orthopedic disorders, specifically, 
arthritis of the knees and feet and left distal tibial 
osteochondroma.  

With respect to the period since March 1, 2002, the claim for 
service connection for fibromyalgia benefits from the newly 
enacted provisions of the Veterans Education and Benefits 
Expansion Act of 2001 which substantially expand the criteria 
for the payment of compensation for certain types of 
illnesses, including fibromyalgia, which may now be 
classified as a qualifying chronic disability within the 
meaning of the Persian Gulf War Veterans Act of 1994.  Under 
the original provisions of 38 U.S.C.A. § 1117 established by 
the Veterans Benefits Improvements Act of 1994, Public Law 
103-446, a veteran who had a disability for which physicians 
had assigned a diagnosis was precluded from establishing 
service connection for such disability as an undiagnosed 
illness under § 1117, even if that diagnosis was merely a 
descriptive label for a collection of unexplained symptoms. 

The evidence of record in this case is unequivocal in 
establishing that the veteran currently has a well-
established diagnosis of fibromyalgia that had its onset 
within the applicable presumptive period.  Consequently, 
under the provisions of the new law, the granting of service 
connection for fibromyalgia is warranted for the period since 
March 2, 2002, when the legislation became effective.  

Entitlement to service connection for fibromyalgia as an 
undiagnosed illness under the criteria in effect before March 
1, 2002.  

The veteran claims that he has had one form of pain or 
another throughout the period since his Persian Gulf service, 
though the specific complaints that led to the establishment 
of a diagnosis of fibromyalgia date from early 1997.  Since 
then, the diagnosis of fibromyalgia or fibromyalgia syndrome 
has been recorded repeatedly as the best working diagnosis.  
The only item of potentially conflicting evidence regarding 
the diagnosis is the January 2001 report of a VA reviewing 
physician who failed to see any evidence that the veteran had 
"the symptom complex that would enable one to make a 
diagnosis of fibromyalgia."  The statement is internally 
inconsistent, however, since the next sentence contains 
references to "his [the veteran's] fibromyalgia" as if the 
diagnosis of fibromyalgia had in fact been accepted.  Earlier 
in the report, the physician commented that fibromyalgia "may 
be the best expression for an individual's symptom complex."  
To the extent that this report appears to contradict a 
finding of a diagnosis of fibromyalgia, the Board finds that 
it is outweighed by the other medical evidence of record.  
See Gabrielson v. Brown, 7 Vet. App. 36 (1994) (the Board is 
obligated under 38 U.S.C. § 7104(d) to analyze the 
credibility and probative value of all evidence, account for 
the evidence which it finds to be persuasive or unpersuasive, 
and provide reasons for its rejection of any material 
evidence favorable to the veteran); see also Eddy v. Brown, 
9 Vet. App. 52 (1996); Meyer v. Brown, 9 Vet. App. 425 
(1996); Madden v. Brown, 125 F. 3d 1477, 1481 (Fed. Cir. 
1997) (if certain evidence is not reconcilable, the Board has 
the authority to "discount the weight and probity of evidence 
in light of its own inherent characteristics and its 
relationship to other items of evidence"); Owens v. Brown, 
7 Vet. App. 429, 433 (1995) (the Board may favor the opinion 
of one competent medical authority over another).

Under the criteria in effect before March 1, 2002, acceptance 
of the diagnosis of fibromyalgia or fibromyalgia syndrome is 
fatal to the claim for service connection for fibromyalgia as 
an undiagnosed illness within the meaning of 38 U.S.C.A. 
§ 1117 and 38 C.F.R. § 3.317.  According to the medical 
evidence of record, fibromyalgia or fibromyalgia syndrome is 
a diagnosis of exclusion, one that is made after all other 
causes or explanations of symptomatology have been ruled out.  
The veteran argues that fibromyalgia is merely a collection 
of symptoms and should not be regarded as a diagnosis.  
However, though admittedly ill-defined, fibromyalgia is still 
a diagnosis.  The VA General Counsel has held that signs and 
symptoms medically attributed to a diagnosed disability, 
including a "poorly defined disease such as chronic fatigue 
syndrome or fibromyalgia" do not qualify for the Persian Gulf 
War presumption of service connection.  VAOPGCPREC 8-98.  In 
addition, the September 1999 VA examiner set forth the 
unqualified opinion that the veteran had no undiagnosed 
illness that could be identified.

The preponderance of the evidence is against the veteran's 
claim for service connection for fibromyalgia as a 
manifestation of an undiagnosed illness.  Since the positive 
and negative evidence is not in relative equipoise, the 
benefit of the doubt rule is not applicable.  38 U.S.C.A. 
§ 5107(b) (West 1991).



Service Connection for Fibromyalgia before March 2, 2002  

Under the above-cited law and regulations, establishment of 
"direct" service connection for a disability which was not 
chronic in service requires evidence sufficient to show (1) 
the existence of a current disability; (2) the existence of a 
disease or injury in service; and (3) a relationship or 
connection between the current disability and the disease or 
injury in service.  38 U.S.C.A. §§ 1110, 1131 (West 1991); 38 
C.F.R. § 3.303(d) (2000); Cuevas v. Principi, 3 Vet. App. 
542, 548 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 143 
(1992).  

Medical records from the first two periods of active military 
service show that the veteran was seen in August 1973 for 
left leg pain attributed to shin splints and that he was seen 
on various occasions in 1980 and 1981 for right knee and 
right foot pain.  The left leg and right foot pain are not 
shown by the evidence to have been due to fibromyalgia or any 
other chronic disability.  The knee pain was due to 
chondromalacia, a disorder that is not now at issue.  During 
the veteran's third period of service during the Persian Gulf 
conflict, the veteran was treated for neck and right shoulder 
pain.  Service connection has been granted separately for 
continuing disability involving the neck, right shoulder and 
right arm.  

The complex assortment of symptoms now diagnosed as 
fibromyalgia was not clinically documented before early 1997.  
The only evidence suggesting a causal connection between the 
service and eventual fibromyalgia consists of the statement 
of the veteran's wife and the information provided by the 
veteran himself.  However, as lay people, the veteran and his 
wife are not qualified to provide medical opinions.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  The veteran's 
wife has described a change in the veteran's health after his 
return from his Persian Gulf service.  Even if deemed 
credible and accepted at face value, that testimony is not 
the equivalent of an opinion by a medical opinion of a nexus 
between current disability and service.  

The veteran has cited the March 1998 ambulatory care note by 
Dr. Whittle as evidence favorable to his claim.  Dr. Whittle 
found it nonsensical that fibromyalgia does not qualify as a 
Persian Gulf-related illness while the same symptoms without 
a definite diagnosis do qualify.  He explained that there was 
no clear distinction between the term fibromyalgia syndrome 
and the term chronic generalized pain syndrome, both are used 
to describe a symptom complex without a definite etiology, 
and he advised the veteran to reopen his claim.  Nothing in 
the wording of the note suggests a medical conclusion to the 
effect that fibromyalgia was related to service.  The veteran 
suggests that the mere fact that Dr. Whittle made the 
statement suggests that he believed that the disorder was 
related to service.  That inference may or may not be 
correct, but in either case, the January 2001 VA examination 
report was to the contrary and it appears to have greater 
probative value since it directly addressed the question 
based on a review of the entire file.  

The veteran has submitted various items of medical texts 
which he cites as evidence that physical trauma is a possible 
cause of fibromyalgia symptoms.  The allegation constituted a 
request for an award of secondary service connection for 
fibromyalgia as disability proximately due to or the result 
of the service-connected disability of the neck, right 
shoulder and right arm under 38 C.F.R. § 3.310(a) (2001).  
That matter was fully adjudicated by the RO and addressed in 
a supplemental statement of the case.

As a general rule, generic medical literature which does not 
apply medical principles regarding causation or etiology to 
the facts of an individual case does not provide competent 
evidence to satisfy the nexus element for an award of service 
connection.  See Libertine v. Brown, 9 Vet. App. 521, 523 
(1996); Beausoleil v. Brown, 8 Vet. App. 459, 463 (1996); 
Sacks v. West, 11 Vet. App. 314 (1998).  The decision in the 
case of Wallin v. West, 11 Vet. App. 509 (1998), suggested 
that medical treatise information may be regarded as 
competent evidence where, "standing alone, [it] discusses 
generic relationships with a degree of certainty such that, 
under the facts of a specific case, there is at least 
plausible causality based upon objective facts rather than an 
unsubstantiated lay medical opinion."  In the present case, 
the material submitted by the veteran is general in nature 
and does not address his individual medical status or show at 
least plausible causality based upon objective facts rather 
than an unsubstantiated lay medical opinion.  To the contrary 
it appears to be precisely the type of medical evidence that 
the above-cited cases intended to exclude from consideration 
in establishing a nexus.  This evidence must be viewed in 
light of the various VA examination reports of record which 
contain no medical conclusion at all to support a conclusion 
that the post service fibromyalgia is related to service.  

Although the VA physician who reviewed the file in January 
2001 interpreted the medical literature presented by the 
veteran from a medical website as suggesting the possibility 
that neck trauma in service might have "worsen[ed] the 
entity [fibromyalgia], not caused it," this observation is 
insufficient to support an award of service connection on the 
basis of aggravation pursuant to Allen v Brown, 7 Vet. App. 
430 (1995) (holding, in essence, that when aggravation of a 
nonservice-connected disorder is proximately due to or the 
result of a service-connected condition, compensation shall 
be paid for the degree of disability over and above that 
existing before the aggravation).  The comment was made 
simply as an observation as to the possible hypothetical 
significance of the website information in the context of the 
current claim.  The physician did not ratify that 
interpretation as his own and said nothing that could be 
construed as a medical opinion that the postservice 
disability was related to military service or to any event 
that occurred in military service.  The examiner's report as 
a whole makes it clear that he did not believe that such a 
relationship existed.  The website materials thus constitutes 
generic information that cannot serve as the equivalent of an 
opinion by a medical professional based on the facts of the 
veteran's individual case.  See Libertine, Beausoleil, 
Wallin, Id.  

Accordingly, the Board finds that a preponderance of the 
competent evidence of record is against a finding that the 
veteran's post service fibromyalgia is related to his 
military service or to disability recognized as having been 
incurred in such service.  38 U.S.C.A. § 5107(b) (West 1991).  
Service connection on this basis for the period prior to 
March 2, 2002 is not warranted.



ORDER

Service connection for fibromyalgia as a diagnosed illness 
during the period since March 2, 2002 is granted.  

Service connection for fibromyalgia as a diagnosed illness or 
as a manifestation of an undiagnosed illness during the 
period before March 2, 2002, is denied.  



		
	STEVEN L. COHN 
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

